COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-12-00400-CV


In the Interest of A.G., A Child       §    From the 271st District Court

                                       §    of Wise County (CV10-08-627)

                                       §    March 21, 2013

                                       §    Opinion by Justice McCoy




                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS



                                    By_________________________________
                                        Justice Bob McCoy
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00384-CV


IN THE INTEREST OF K.R.G., A CHILD


                                    ------------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                    ------------

                              NO. 02-12-00400-CV


IN THE INTEREST OF A.G., A CHILD


                                    ------------

          FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                    ------------

                       MEMORANDUM OPINION1
                                    ------------

      On February 26, 2013, this court sent the parties a letter about its renewed

concern that it lacked jurisdiction over the appeal in cause number 02-12-00400-
      1
      See Tex. R. App. P. 47.4.
CV, pertaining to A.G., because the order of termination did not appear to be a

final, appealable order and because the case remained pending in the trial court.

We requested that the appellants or any party desiring to continue the appeal file

with the court on or before March 8, 2013, a response showing grounds for

continuing the appeal or we would sever this appeal from cause number 02-12-

00384-CV, pertaining to K.R.G., and dismiss the appeal in cause number 02-12-

00400-CV for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Although

both appellants have filed responses in this court, neither response shows

grounds for continuing the appeal in cause number 02-12-00400-CV.              Cf.

Lehman v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“[T]he general rule,

with a few mostly statutory exceptions, is that an appeal may be taken only from

a final judgment.”). Therefore, we sever the appeal in cause number 02-12-

00384-CV from the appeal in cause number 02-12-00400-CV, and we dismiss

the appeal in cause number 02-12-00400-CV for want of jurisdiction.



                                                  BOB MCCOY
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; MCCOY and GABRIEL, JJ.

DELIVERED: March 21, 2013




                                        3